DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	According to MPEP 2163.02:
	The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 
	Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
	All claims of the invention depend form claim 1 and therefore the general nature of the invention is defined by claim 1. Claim 1 is directed to a human antibody that immunospecifically binds to 
	Claim 1 is rejected for lacking written description because the specification does not adequately describe antibodies comprising all of the mutations listed for SEQ ID NO: 167 and 168 capable of binding to CXCR2 and inhibiting CXCL1 or CXCL5 induced activation of CXCR2.
	The specification provides support for all of the claimed antibodies to bind to CXCR2 (See the following in the specification for examples: Tables 8, 11 and 12). The specification tests a more limited number of mutations and CDR combinations when it comes to inhibitions of the CXCR2 receptor. The following combinations of light and heavy chains are demonstrated to be effective at both binding and inhibiting the CXCL1 mediated activation of the CXCR2 receptor: SEQ ID 41 and 42; 49 and 50; 17 in combination with 59, 61 or one of 68-72; 18 in combination with 78, 85, 86, 89 or 90; and SEQ ID 110 in combination with 108 or one of 163-165 (Paragraph [0116]-[0117], figures 2 and 3, Tables 8, 9, 12 and 13). The sequence alignments of all the different heavy and light chains are as follows:
Light chains:

    PNG
    media_image1.png
    483
    759
    media_image1.png
    Greyscale

Heavy chains:

    PNG
    media_image2.png
    683
    749
    media_image2.png
    Greyscale

	The following table summarizes the differences between the claimed mutations and the actual mutations shown to contribute to inhibition of CXCR2:
Heavy Chain Mutations
Position
Claimed mutations
Mutations supported by the specification and sequence alignment
32
S, Q, H, L, W or Y
S or Y

A or T
A or T
34
M, Q, D, H or W
M, Q or H
40
A or P
A or P
51
I or H
I
53
G or D
G
54
R, S or Q
R or S
55
G or D
G
56
R or G
R or G
57
S or N
S or N
76
K or R
K or R
98
I or K
I or K
100
M, A, Q or K
L, M, A, Q or K
101
G or D
G
102
Y, S or K
Y


Light Chain Mutations
Position
Claimed mutations
Mutations supported by the specification and sequence alignment
43
D or G
D or G
52
E or D
E
54
N, D or S
N or S
55
K, A, D or H
K

R or Q
R
93
Y or A
Y
96
N, A, S, K, L, W or Y
N, S, K or Y
98
N, Q, D, H, K, L or Y
N or Q
101
V, A or K
V


While all of the mutations were tested either as point mutations or in combination for binding the second column of the above table shows that not all of those mutations were tested in the context of CXCR2 inhibition. 
	The reason that the claimed mutations, as listed, lack written description is because it appears from the above tabulated results that some positions within the antibody will not tolerate other amino acids when it comes to inhibition of CXCR2. For example, positions 52, 55, 56, 93 and 101 of the light chain list alternatives that work for binding to CXCR2 but only a single amino acid is found at each of those positions in the context of CXCR2 inhibition in the specification (see sequence alignment above and Paragraph [0116]-[0117], figures 2 and 3, Tables 8, 9, 12 and 13). The specification does not provide much detail on the relationship between the binding of certain antibodies and their inhibitory properties. The specification only seems to favor antibodies with high affinity when selecting antibodies to test for inhibition (see for example paragraphs [0129]-[0130]).
	As demonstrated in Table 13 in the specification, not every combination of heavy chain and light chain lead to improved inhibition of CXCR2 despite good binding properties which indicates that these two properties of antibodies are not necessarily linked. It is therefore possible that one or more of the untested antibodies could fail to inhibit CXCR2 as claimed. This could be due to a number of reasons as discussed above but also, in this case, because of stability of the resultant antibody. 
st full paragraph-column 2 second full paragraph). Of particular interest are that point mutations can lead to changes in affinity and specificity where one point mutation can alter the balance between the two. This indicates that just because a residue was shown in the specification to contribute to improved binding to CXCR2 does not mean that it will maintain its specificity for CXCR2, stability or solubility and therefore without further evidence from the inventors it is not clear that applicant had possession of all of the antibodies encompassed by SEQ IDs 167 and 168 with the claimed function at the time of filing.
	On the other hand, all of the mutations and alternative residues listed for SEQ ID NO: 226 and 227 were tested in the specification (see Tables 8, 9, 12 and 13). One of ordinary skill would therefore know that antibodies with certain combinations of the disclosed mutations would inhibit CXCR2. The 
	All possible combinations of mutations were not tested and because the art indicates that mutating an antibody can be unpredictable the specification does not indicate that the applicants had possession of all of the possible claimed antibodies at the time of filing and therefore claim 1 lacks written description. Claims 2, 3 and 8-22 do not further limit claim 1 in a way that overcomes the written description rejection and are therefore also rejected. Limiting the claim to sequences known to both bind to and inhibit CXCR2 would overcome the written description rejection.
	Looking to claim 4, there are no alternative residues in the sequences specified. The nature of the invention is still the same but the scope of the possible antibodies is greatly reduced. Several of the claimed combinations of heavy and light chain do have written description for both binding to and inhibition of CXCR2. Specifically light chain 110 in combination with either 108, 163, 164 or 165 are all capable of binding to CXCR2 and inhibiting it (Tables 12 and 13). Light chain 109 is encompassed by SEQ ID 227, however, it was never specifically tested with a heavy chain for inhibition of CXCR2. The same is true for heavy chains 98-107 and 162 and 166 (tables 11 and 12). These heavy chains were all tested with light chains 109 or 110 for binding to CXCR2 but not for inhibition of CXCR2. Without any inhibition data for heavy chains in combination with SEQ ID 109 or inhibition data for the above listed sequences there is a lack of written description regarding their inhibitory function.
	Further, SEQ ID NO 105 did not provide binding data when in combination with either 109 or 110, suggesting that the combination of mutations in SEQ ID 105 affected the binding properties of the antibody negatively. SEQ ID 166 in combination with SEQ ID 110 also did not bind to CXCR2 with appreciable affinity (stating a value of >100 in table 12 does not indicate the antibody was capable of 
	The reasoning behind why these sequences will not necessarily be inhibitory for CXCL1 induced activation of CXCR2 is the same as above. In this case it should be noted that the lack of affinity found in SEQ ID 105 provides further evidence for the fact that a single mutation can alter the properties of an antibody severely enough to render it nonfunctional. SEQ ID 105 is only 1 amino acid different from SEQ IDs 101 or 106, for example, which both form an antibody capable of binding to CXCR2 when paired with SEQ IDs 109 or 110.
	Claim 5 does limit claim 4 to sequences that were tested for inhibition of CXCR2 activation by specifying light chain 110 and heavy chains 108 and 162-166. However, claim 5 still lacks written description for the reasons discussed above but specifically because sequences 162 and 166 were not tested for their ability to inhibit CXCL1 induced activation of CXCR2. Further SEQ IDs 162 and 166 contain the mutation M100E which is not found in either SEQ ID 167 or 226. Therefore, claim 5 lacks written description. The rejection of claim 5 can be overcome if sequences 162 and 166 are removed from the claim language to limit the invention to sequences that were demonstrated to inhibit CXCL1 or CXCL5 induced activation of CXCR2. 
	In summary, SEQ IDs 108, 163, 164, and 165 each in combination with SEQ ID 110, SEQ ID 41 combined with 42, 49 with 50, 17 in combination with 59, 61 or one of 68-72, and 18 in combination with 78, 85, 86, 89 or 90 all have written description support according to the specification. The mutations found in each of these sequences are also found in the consensus sequences of SEQ IDs 226 and 227 and therefore these sequences also have written description support. All of the alternative residues listed in SEQ IDs 167 and 168 find support in the specification for binding to CXCR2 but not all sequences find support for inhibition of CXCR2. A sequence incorporating any of the following 
Acceptable heavy chain sequence
Position
Mutations supported by the specification and sequence alignment
32
S or Y
33
A or T
34
M, Q or H
54
R or S
57
S or N
76
K or R
98
I or K
100
M, A, Q or K


Acceptable light chain sequence
Position
Mutations supported by the specification and sequence alignment

N or S
96
N, S, K or Y
98
N or Q


	The applicant provided a number of representative species within the genus of antibodies that immunospecifically bind to human CXCR2. The applicant has also provided a number of species of the genus of antibodies that inhibit CXCL1 or CXCL5 induced activation of CXCR2. The genus of inhibitory antibodies lies entirely within the genus of CXCR2 binding antibodies as disclosed by the applicant. Because the genus of inhibitory antibodies was not shown by the applicant to include all of the possible binding antibodies disclosed by the applicant and the prior art shows that antibody sequence is not a predictor of affinity, specificity or stability, only the genus of inhibitory antibodies can be claimed to have that function. However, because the genus of binding antibodies was found to be free of the art it is the examiners opinion that it may be in the applicant’s interest to claim all of the antibodies that bind to CXCR2 even if they were not shown to be inhibitory.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	According to MPEP 2164.01(a):
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 

(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
	In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
	Claim 22 is directed to a method of blocking CXCR2 signaling in response to CXCR1 and/or CXCR5 in a cell expressing CXCR2 signaling, comprising exposing cells to the human antibody of claim 1. The claim as written is not broad and the nature of the invention is therefore directed to a method of inhibiting CXCR2 signaling with the antibody of claim 1.
nd full paragraph). The prior art teaches that CXCR5 is only expressed on follicular B helper T cells (Moser, B., CXCR5, the defining marker for follicular B helper T (TFH) cells. Frontiers in Immunology, 296(6), 3 pages, June 8, 2015; page 2 columns 1 and 2). One of ordinary skill would therefore be aware of these facts because they are published in the prior art. The art is very predictable because particular cell populations with independent functions express different receptors as a way to segregate their functions.
	The inventor demonstrates that their antibodies do not react with CXC receptors except for CXCR2 (specification paragraph [0114]). They also teach that CXCR1 and CXCR2 both bind CXCL8 (paragraph [0157]). They teach that an antibody that targets CXCL8 would only partially inhibit the CXCR1/CXCR2 axis (paragraph [0152]). Importantly, the inventors teach that their antibody does not prevent CXCL8 binding to CXCR2 but is merely a weak or partial antagonist (Figures 7 and 8, paragraphs [0135]-[0136], [0143]-[0145], tables 15, 17 and 18). 
	Therefore, because CXCR5 is not expressed on the same cells as CXCR2 and the specification provides no further guidance regarding CXCR5 other than the antibody does not bind to this receptor the specification is not enabling for blocking CXCR2 in response to CXCR5. The specification is also not enabling for blocking CXCR2 signaling in response to CXCR1 because both CXCR1 and CXCR2 bind CXCL8 and the antibody of the present invention does not sufficiently block CXCL8 binding to CXCR2. Further because CXCR1 and CXCR2 exist as a dimer together on the cell, even if the antibody of the present invention is present it would not be able to stop CXCL8 signaling through either receptor (they use the same downstream pathway so it wouldn’t matter if you inhibited CXCR1 or CXCR2 since they are nd full paragraph)). Claim 22 is rejected.
	It appears that claim 22 may simply contain a typographical error. The examiner believes that the applicant meant for the CXCR1 and CXCR5 to read as CXCL1 and CXCL5. If the claim is amended to read CXCL1 and CXCL5 then the claim would be enabled by the specification because as shown in paragraphs [0135]-[0136] and [0143]-[0145], tables 15 and 17 and figures 7 and 8 the antibody is a strong inhibitor of CXCL1 and CXCL5 mediated activation of CXCR2.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6 and 7 are related in that the CDRs claimed in claim 6 are present in SEQ ID 108 and SEQ ID 110 (see below). Therefore, this discussion applies to both claims. Claims 6 and 7 correspond to antibody BKO-4A8-101c in the specification and was the most extensively tested antibody out of all of the antibodies claimed. This antibody has written description for both binding to CXCR2 and inhibition of CXCL1 and CXCL5 mediated activation of CXCR2 (Tables 12, 13 and 17 and figures 10 and 11). 

    PNG
    media_image3.png
    571
    573
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    549
    571
    media_image4.png
    Greyscale

	Regarding SEQ ID 110, the closest sequence found in the art was an antibody capable of binding to PcrV antigen of P. aeruginosa (see below) and the closest antibody to SEQ ID 108 was part of an OXO40 binding antibody (see below). Note that no corresponding function was found for either the light or ehavy chain and neither were predicted to bind to CXCR2. SEQ ID 110 is very similar to its closest match, however, the function of SEQ ID 110 in binding to CXCR2 was not known and further no complimentary light chain for SEQ ID 110 was known that would have made it target CXCR2 so the art is anticipatory nor is the claimed antibody obvious over the art.

    PNG
    media_image5.png
    568
    576
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    532
    627
    media_image6.png
    Greyscale

	Comparable antagonistic antibodies were used in the specification and taken from WO 2015/169811 A2 and WO 2014/170317 A1 (both cited on the IDS filed 1/21/2020; Specification paragraph [0105]) both disclose CXCR2 binding antibodies. When comparing these antibodies to the claimed antibody in claims 6 and 7 it is quite obvious that the results of the present invention could not be predicted form the prior art because they are very different. The CDRs and body of the antibodies are too dissimlar to be obvious variants of one another (see below).
	The heavy chain: (Query = SEQ ID 108; 14 = WO 2014/170317 A1; 15 = WO 2015/169811 A2)

    PNG
    media_image7.png
    216
    511
    media_image7.png
    Greyscale

The light chain: (Query = SEQ ID 110; 14 = WO 2014/170317 A1; 15 is excluded in this case because the sequence was too different to align properly)

    PNG
    media_image8.png
    112
    509
    media_image8.png
    Greyscale

	Therefore, the antibody claimed in claims 6 and 7 would be allowable over the prior art if not for the dependency on rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647      

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647